Citation Nr: 9923181	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-39 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased disability rating for 
arthritis of the left knee, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
instability of the left knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in March 1991 which 
denied a disability rating above 20 percent for a service-
connected left knee disability and granted an increased 
disability rating from 10 percent to 30 percent for a 
service-connected psychiatric disability.  In August 1993 the 
RO granted an increased rating for a service-connected left 
knee arthritis from 20 percent to 30 percent disabling.  In 
May 1996, an increased disability rating for a service-
connected psychiatric disability was granted from 30 percent 
to 70 percent.  

The case was remanded by the Board in November 1996 for VA 
psychiatric and orthopedic examinations.  Thereafter, a 
December 1998 rating action granted a maximum 100 percent 
schedular rating for the service-connected psychiatric 
disability, thus mooting the claim for an increased rating 
for service-connected psychiatric disability.  That rating 
action also confirmed and continued the 30 percent rating for 
limitation of motion of the left knee due to arthritis but 
granted service connection for and assigned a separate 10 
percent rating for instability of the left knee, 
characterized as subluxation, due to arthritis.  Generally 
see VAOGCPREC 23-97 (July 1, 1997(62 Fed. Reg. 63604 (1997)) 
(holding that a claimant who has arthritis and instability of 
the knee may be rated separately under diagnostic codes 5003 
and 5257).  

The veteran's service representative acknowledges in the July 
1999 Informal Hearing Presentation that the claim for an 
increased rating for service-connected psychiatric disability 
is now moot.  Accordingly, that issue will not be addressed 
herein.  


FINDINGS OF FACTS

1.  The veteran has arthritis of the left knee and has 
flexion of 90 degrees and extension to 10 degrees.  

2.  The veteran has not more that slight instability of the 
left knee.  

3.  The veteran's left knee disability does not result in 
frequent hospitalizations or otherwise present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for limitation of 
motion due to arthritis of the left knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
Diagnostic Codes 5003-5261-5262 (1998).  

2.  An evaluation in excess of 10 percent for instability of 
the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is alleged increase in disability, an increased 
rating claim is well grounded and VA thus has a duty to 
assist in developing relevant facts.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  No further evidentiary or procedural 
development has been requested nor is any need for such 
development apparent to the Board.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

Together, 38 C.F.R. § 4.59 and DC 5003 deems painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  Further, an 
evaluation in excess of that solely for limitation of motion 
may be assigned because there may be additional disability as 
a result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. 
Brown, 8Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Degenerative arthritis, and traumatic arthritis which is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC's 
5010 and 5019, requires consideration of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Also, functional loss and the impact of pain 
upon the disability must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

Symptomatic residuals of removal of a semilunar cartilage 
warrants a 10 percent ratings.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Background

On VA examination in 1990 it was noted that the veteran had a 
history of a patellectomy and fusion of the right knee.  He 
had worn a Lenox-Hill derotation brace on his left knee, but 
this had not helped.  He complained of severe left knee pain 
and limited mobility.  He also had low back pain which 
radiated down the posterior aspect of the left leg to the 
knee.  Range of motion of the left knee was from minus 5 
degrees of full extension to 60 degrees of flexion.  There 
was mild laxity of the anterior cruciate ligament but no 
laxity of the collateral ligaments.  There was a small degree 
of left knee effusion.  There was medial and lateral joint 
line tenderness and tenderness along the medial and lateral 
patellofemoral facets.  There was tricompartmental arthritis 
in the left knee.  

On VA general medical examination in June 1993 the veteran 
complained of increasing difficulty with his left knee in the 
last 2 to 3 years.  He had had debridement of the left knee 
in the past and had been seen on many occasions for his left 
knee at VA medical facilities.  He had been treated with 
Motrin and other medication without noticeable relief.  He 
had electrical stimulation treatment of the knee and had worn 
a brace.  He complained of pain and swelling of the left 
knee, as well as giving way and limitation of extension.  A 
total left knee arthroplasty had been suggested.  On physical 
examination his left knee was not swollen or grossly 
distorted.  He complained of tenderness to palpation of the 
knee and was only able to extend the knee to about 25 
degrees.  Flexion was limited to about 120 degrees.  The 
pertinent diagnosis was pain and limitation of motion of the 
left knee.  

A VA examination in October 1995 showed mild left knee 
swelling and extension to 20 degrees and flexion to 100 
degrees.  

A VA examination in February 1996 it was noted that the 
veteran's past left knee surgery had been arthroscopic 
debridement and shaving of a degenerative defect for 
moderately advanced degenerative joint disease (DJD) of the 
left knee with evidence of eburnation at the interfacet 
regions of the left patella, intercondylar notch (anteriorly) 
of the left femur and posterior articular surface of the 
medial femoral condyle, followed by long term and corrective 
therapy.  He used a left knee brace only intermittently.  It 
was noted that a left total knee arthroplasty might be 
considered in the future.  

The veteran's current symptoms were chronic left knee pain, 
especially in the region of the left anterior tibial spine 
and lateral aspect of the left knee, which was aggravated by 
weather changes, bending of the knee, kneeling, as well as 
standing and ambulation in excess of one-half hour.  He also 
had left knee stiffness and intermittent swelling which 
probably represented effusion with possible synovitis of the 
knee.  He had frequent crepitus and intermittent instability 
with locking or buckling.  

On physical examination the veteran was ambulatory with 
crutches or a cane, with impairment of gait due to a limp.  
Flexion of the left knee was limited to 65 degrees and 
extension was limited to 135 degrees.  It was noted that an 
October 1995 left knee X-ray had revealed a slight 
irregularity of the articular surface of the tibia in the 
medial compartment, suggestive of early minimal arthritic 
changes.  The diagnosis was left knee DJD, post operative 
status.  

The recent VA examination in January 1997 reflects that the 
veteran reported that his left knee would swell at times and 
complained of being unable to straighten his left knee and of 
pain in the left knee.  He walked with the aid of a cane due 
to past fusion of the right knee joint.  On physical 
examination there was no swelling of the left knee but there 
was secondary subluxation.  The knee was very painful to 
pressure on the medial aspect.  There was crepitation on 
motion but no locking of the left knee.  Flexion of the left 
knee was to 90 degrees and extension was to 10 degrees and 
there was pain on motion in each plane.  A left knee X-ray 
revealed medial joint space narrowing with arthritic changes.  
The diagnosis, as to the left knee, was loss of range of 
motion of the left knee with pain due to medial meniscus tear 
or loss and traumatic arthritis, some post operative.  



Arthritis and Limitation of Motion of the Left Knee

The 30 percent rating currently assigned for limitation of 
motion of the left knee due to arthritis is the highest 
schedular rating assignable on the basis of limitation of 
flexion of a knee (i.e., when flexion is limited to 15 
degrees or more).  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  For the next higher 
rating based on limitation of extension, a 40 percent rating, 
extension must be limited to 30 degrees, and for a 50 percent 
rating extension must be limited to 45 degrees.  

The Board remand in November 1996 noted the inconsistent 
findings as to limitation of extension found on VA 
examinations in October 1995 and February 1996.  However, the 
recent 1997 examination found that extension of the left knee 
was to 10 degrees.  While the veteran had pain on flexion and 
extension, his arthritis has most recently been shown by X-
rays to be only in the early stages, although there are also 
other intra-joint changes from past surgery.  However, in 
this case the effect of pain in the left knee is not shown to 
create such additional functional impairment as to warrant a 
rating in excess of the 30 percent evaluation currently in 
effect.  Rather, most of his pain is from fusion of the right 
knee which is separately evaluated and rated as 40 percent 
disabling.  

Left Knee Instability

VA examination in 1990 found only mild ligamentous laxity and 
while the veteran has reported since then that he has had to 
use a knee brace for instability, the evidence shows that he 
uses such a brace and has instability only intermittently.  
Indeed, the arthroscopic surgery to the veteran's left knee 
was to the cartilage and not to the stabilizing ligaments.  

Accordingly, the Board finds no basis for an evaluation in 
excess of 10 percent based on left knee instability.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

An increased rating for limitation of motion due to arthritis 
of the left knee is denied.  

An increased rating for instability of the left knee is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

